Citation Nr: 9911850	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-28 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for right eye 
defective visual acuity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The record reflects the veteran submitted notices of 
disagreement as to the issues of entitlement to an increased 
rating for frontal sinusitis, entitlement  to service 
connection for defective visual acuity of the left eye, 
secondary to the service-connected right eye disability, and 
entitlement to special monthly compensation based upon loss 
of use of one eye, but did not perfect an appeal as to these 
issues subsequent to a statement of the case.  The Board 
notes an appeal consists of a timely-filed notice of 
disagreement, and, after a statement of the case has been 
furnished, a timely-filed substantive appeal.  See 
38 U.S.C.A. § 7105 (West 1991);  38 C.F.R. § 20.200 (1997).  
Therefore, these matters are not presently before the Board 
for appellate review.

In addition, the Board notes the record does not reflect that 
the RO considered the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) as 
to the service-connected disability on appeal.  The question 
of extraschedular consideration has been determined to be a 
separate issue from the issue of a schedular rating 
evaluation.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  The Board also notes that the record does not 
indicate the veteran was provided an accounting of his VA 
benefit payments and overpayment indebtedness as requested in 
January 1989.  These matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates the veteran has present 
right eye visual acuity of hand motion at 10 feet, 
uncorrected, and hand motion at 5 feet, corrected.


3.  The veteran is presently receiving the maximum schedular 
rating for unilateral visual acuity which is less than 
blindness in one eye having only light perception and without 
anatomical loss.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's right eye visual acuity have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  38 C.F.R. § 4.84a, 
Diagnostic Code 6074 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994);  38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991);  38 
C.F.R. § 4.1 (1998).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1998).

The Ratings Schedule provides a 30 percent disability rating 
for vision in one eye of 5/200, when visual acuity in the 
other eye is 20/40 or better.  38 C.F.R. § 4.84a, Diagnostic 
Code 6074 (1998).  A 30 percent rating is also assigned for 
blindness in one eye, having only light perception, if visual 
acuity in the other eye is 20/40 or better; however, 
entitlement to special monthly compensation is also 
warranted.  38 C.F.R. § 4.84a, Diagnostic Code 6070 (1998).  
A higher 40 percent rating is warranted if there is an 
anatomical loss of the eye and visual acuity in the other eye 
is 20/40 or better.  38 C.F.R. § 4.84a, Diagnostic Code 6066 
(1998).

The Ratings Schedule provides that loss of use or blindness 
of one eye, having only light perception, will be held to 
exist when there is inability to recognize test letters at 1 
foot (.30m.) and when further examination of the eyes reveals 
that perception of objects, hand movements or counting 
fingers cannot be accomplished at 3 feet (.91m.), lesser 
extents of visions, particularly perception of objects, hand 
movements, or counting fingers at distances less than 3 feet 
(.91 m.), being considered of negligible utility.  38 C.F.R. 
§ 4.79 (1998).

The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75 (1998).

Compensation is payable for certain combinations of service-
connected and nonservice-connected disabilities, including 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability, as if both disabilities were 
service-connected, provided the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.383 (1998).

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, evaluate the vision of both eyes, 
before and after suffering the aggravation, and subtract the 
former evaluation from the latter except when the bilateral 
vision amounts to total disability.  In the event of 
subsequent increase in the disability of either eye, due to 
intercurrent disease or injury not associated with the 
service, the condition of the eyes before suffering the 
subsequent increase will be taken as the basis of 
compensation subject to the provisions of 38 C.F.R. 
§ 3.383(a).  See 38 C.F.R. § 4.78 (1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

Service medical records show that at his October 1969 
induction examination the veteran's right eye visual acuity 
was 20/200, corrected to 20/30.  The veteran's separation 
examination revealed light perception only to the right eye, 
cause unknown.  

VA examination in November 1971 found uncorrected right eye 
visual acuity of light perception only, and corrected visual 
acuity of 20/400.  Left eye uncorrected visual acuity was 
20/30, and corrected visual acuity was 20/20.  The internal 
structures, external structures and visual fields were 
normal.



In correspondence dated in June 1993 the veteran requested 
entitlement to an increased rating because of decreased 
visual acuity.  He claimed the disorder made it difficult to 
function in a normal capacity.

VA examination in December 1997 found uncorrected right eye 
visual acuity of hand motion at 10 feet, and corrected visual 
acuity of hand motion at 5 feet.  Left eye uncorrected visual 
acuity was 20/50, and corrected visual acuity was 20/20.  
Confrontation visual fields were limited to the right eye, 
and normal in the left eye.  The optic nerve, maculae and 
periphery were within normal limits.  

In correspondence dated in March 1998 the veteran stated that 
his right eye disability had severely affected his ability to 
obtain gainful employment.  He reported that his present 
employer planned to discharge him from his position as a 
commercial driver.

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  
Murphy, 1 Vet. App. 78.  In general, an allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

The record reflects the veteran is presently assigned a 30 
percent disability rating for right eye defective visual 
acuity under 38 C.F.R. § 4.84a, Diagnostic Code 6074.  
Service connection has been denied for defective visual 
acuity to the left eye.  






The Board notes that recent medical evidence demonstrates the 
veteran has present right eye visual acuity of hand motion at 
10 feet, uncorrected, and hand motion at 5 feet, corrected.  
Therefore, the Board finds the veteran is presently receiving 
the maximum schedular rating for unilateral visual acuity 
which is less than blindness in one eye having only light 
perception and without anatomical loss.  See 38 C.F.R. 
§ 4.84a, Diagnostic Code 6074.

The Board notes that the benefit sought (i.e., an increased 
rating for the service-connected right eye defective vision) 
cannot be granted under Diagnostic Codes 6061 through 6070 
because recent medical findings do not show blindness in one 
eye having only light perception and there is no evidence in 
the record of the anatomical loss of one or both eyes, or 
bilateral blindness.  Similarly, entitlement to special 
monthly compensation is not warranted under Diagnostic Codes 
6067 through 6070.

The remaining diagnostic codes providing ratings in excess of 
30 percent (i.e., Diagnostic Codes 6071 through 6073) are not 
applicable to the present claim because their criteria for 
higher ratings are exclusively based on the increase in the 
impairment to the veteran's left eye, which is not service 
connected. 

The Board notes that, while 38 C.F.R. § 4.78 does require 
that a nonservice-connected vision impairment be taken into 
account when initially determining the effect of the 
aggravation of a visual disability, the same regulation also 
mandates (in its second sentence) that, in the event of 
subsequent increase in the disability of either eye, due to 
intercurrent disease or injury not associated with the 
service, the condition of the eyes before suffering the 
subsequent increase will be taken as the basis of 
compensation, subject to the provisions of 38 C.F.R. 
§ 3.383(a) which, in turn, only provides for the evaluation 
of the combination of service-connected and nonservice-
connected disabilities as if both were service-connected when 
there is blindness in both eyes.  See 38 U.S.C.A. 
§ 1160(a)(1) (West 1991).




The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) ( hereinafter "the Court"), in addressing the two 
above regulations (§§ 4.78 and 3.383(a)), construed the first 
one as specifically precluding VA from considering an 
increase in the disability in the nonservice-connected eye 
when computing the aggravation of a disability after the 
initial rating has been made.  See Villano v. Brown, 10 Vet. 
App. 248, 250 (1997).  

In other words, when a veteran claims that his eye disability 
has increased, presumably because of an increase in the 
vision impairment in the nonservice- connected eye, § 4.78 
requires that the rating be based on the condition of the 
eyes before any subsequent nonservice-connected increase in 
disability.  Id. at 250.  This does not necessarily mean that 
the vision in the nonservice-connected eye will be considered 
normal.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

However, any increase in the impairment in the nonservice-
connected eye after the initial rating will be disregarded in 
evaluating a claim for an increased rating for the service-
connected eye, which prohibits the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation.  See 38 C.F.R. 
§ 4.14.

In applying the Villano decision to the present case, the 
Board notes that, when VA originally rated the veteran's 
service-connected right eye (corrected vision to 20/400), he 
had 20/20 corrected vision in the left eye, which represented 
less impairment than that recognized by a 40 percent rating 
(20/50 impairment).  The service-connected right eye 
disability was, therefore, rated as 30 percent disabling 
under 38 C.F.R. § 4.84a, Diagnostic Code 6077.  





Although the veteran's corrected right eye vision has 
worsened since the original rating in December 1971, recent 
medical evidence demonstrates his vision impairment in the 
service-connected eye is less than blindness with only light 
perception.  

However, the applicable Ratings Schedule criteria also 
provide a 30 percent disability rating for his present right 
eye visual acuity when the nonservice-connected eye is deemed 
to have vision of 20/40.  See 38 C.F.R. § 4.84a, Diagnostic 
Code 6074.

Any additional vision impairment must be presumed to be 
attributable to the nonservice-connected eye which cannot be 
considered for an increased rating for the service-connected 
eye unless both eyes are service-connected or there is total 
blindness in both eyes.  Therefore, the Board finds a 
schedular rating in excess of 30 percent is not warranted and 
the appeal must be denied.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher schedular rating. 

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for a schedular rating in excess of 30 percent.


ORDER

Entitlement to a schedular rating in excess of 30 percent for 
right eye defective visual acuity is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

